DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim 1-2, 4, and 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over Bhattacharyya (US publication 2007/0045711 A1), hereinafter referred to as Bhattacharyya.

Regarding claim 1, Bhattacharyya teaches a thin-film memory transistor (fig. 4a-4b and related text), comprising a source region (n+ region on right, fig. 4a), a drain region (n+ region on left, fig. 4a), a channel region (region between source and drain, 
 Bhattacharyya does not explicitly teach wherein the charge-trapping layer includes a number of charge-trapping sites that are greater than 70% occupied or evacuated using a single voltage pulse of a predetermined width of 500 nanoseconds or less and a magnitude of 15.0 volts or less. However, Bhattacharyya discloses amount of charge trapping during erasing and programming of a memory cell ([0049-0056], fig. 4b) and thus fiddles with a number of charge-trapping sites that are occupied or evacuated. Bhattacharyya also teaches programming voltages of approximately 4 to 5 volts and achieves a 10 ns programming speed which overlaps with claimed “500 nanoseconds or less and a magnitude of 15.0 volts or less”. Thus, Bhattacharyya makes it obvious that these parameters are something that will be optimized for desired performance and operational speed of the memory device.
It would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to implement the teachings of Bhattacharyya so that wherein the charge-trapping layer has includes a number of charge-trapping sites that are greater than 70% occupied or evacuated using a single voltage pulse of a predetermined width of 500 nanoseconds or less and a magnitude of 15.0 volts or less for producing a non-volatile memory cell that allows for increased device feature scaling with low voltage programming, efficient erasure, high charge retention, enhanced speed, endurance, and reliability ([0007]).
Regarding claim 2, Bhattacharyya teaches wherein the predetermined width is less than 100 nanoseconds ([0052 and 0056]).

Regarding claim 4, Bhattacharyya teaches wherein the single voltage pulse changes the threshold voltage of the thin-film memory transistor by 1.0-4.0 volts ([0052 and 0056]).
Regarding claim 6, Bhattacharyya teaches wherein the charge-trapping layer comprises nano-crystals ([0049]).
Regarding claim 7, Bhattacharyya teaches wherein the charge-trapping layer comprises nano-crystals of germanium (Ge) ([0049]), zirconium oxide (ZrO.sub.2), or zinc oxide (ZnO).
Regarding claim 8, Bhattacharyya teaches wherein the thin-film memory transistor is provided in a NOR memory string ([0061], fig. 6a).
Regarding claim 9, Bhattacharyya teaches wherein the NOR memory string is one of a plurality of NOR memory strings arranged in a memory structure formed above a semiconductor substrate (fig. 6a).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Bhattacharyya, as applied to claim 1 above, and further in view of Cho et al. (US publication 2010/0013001 A1), hereinafter referred to as Cho001.

Regarding claim 3, Bhattacharyya discloses all the limitations of claim 1 as discussed above on which this claim depends.

Cho001 teaches wherein the magnitude of the voltage pulse is between 8.0-15.0 volts ([0039]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Bhattacharyya with that of Cho001 so that wherein the magnitude of the voltage pulse is between 8.0-15.0 volts to perform erasing operation ([0039]).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Bhattacharyya, as applied to claim 1 above, and further in view of Cho et al. (US publication 2008/0178794 A1), hereinafter referred to as Cho794.

Regarding claim 5, Bhattacharyya discloses all the limitations of claim 1 as discussed above on which this claim depends.
Bhattacharyya does not explicitly teach wherein the charge-trapping layer comprises silicon-rich nitride with a refractive index of 2.05 or greater.
Cho794 teaches wherein the charge-trapping layer comprises silicon-rich nitride with a refractive index of 2.05 or greater ([0043]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Bhattacharyya with that of Cho794 so that w wherein the charge-trapping layer comprises silicon-rich nitride with 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mohammed R Alam whose telephone number is 469-295-9205 and can normally be reached between 8:00am-6:00pm (M-F) or by e-mail via Mohammed.Alam1@uspto.gov.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MinSun Harvey can be reached on 571-272-1835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOHAMMED R ALAM/Primary Examiner, Art Unit 2828